Citation Nr: 0209565	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a foot rash, due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


REMAND

The veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office, which denied service connection for post-
traumatic stress disorder (PTSD) and for a foot rash due to 
herbicide exposure.  The Board remanded these matters to the 
RO in February 2001.

An October 2001 rating decision granted service connection 
and assigned a 30 percent rating for PTSD, effective from 
April 1997.  Consequently, the issue of entitlement to 
service connection for PTSD is no longer before the Board on 
appeal.  

In December 2001, the veteran filed a notice of disagreement 
with the 30 percent evaluation assigned for PTSD.   Remand is 
required to allow the RO to issue a statement of the case 
regarding the evaluation for PTSD and to give the veteran an 
opportunity to perfect an appeal.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

In the February 2001 remand, the Board instructed the RO to 
ensure that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) is completed.  The 
RO did not do this.  A remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Consequently, the case must be returned to 
the RO for completion of the remand instructions.

Accordingly, the case is remanded for the following:

1.  Review the issues of service 
connection for a foot rash due to 
herbicide exposure and a higher 
evaluation for PTSD.  Determine whether 
any notice or duty of assistance is 
required to comply with the VCAA or 
implementing regulations.  Undertake any 
corrective actions required.

2.  Review the issue of entitlement to a 
higher initial evaluation for PTSD and, 
if the determination with respect to the 
issue is adverse to the veteran, issue a 
statement of the case to the veteran and 
his representative.  Notify him of the 
time limit within which he must respond 
with an adequate substantive appeal to 
secure appellate review of that issue.  
Thereafter, the issue of a higher 
evaluation for PTSD is to be returned to 
the Board only if a timely and adequate 
substantive appeal is filed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




